On Application for Rehearing.
PER CURIAM.
The attorney for plaintiff has applied for a rehearing in this matter. He is of the *502opinion that the court dealt unfairly with him in making certain remarks about his nonappearance in the case and his failure to file a brief on behalf of his client.
Counsel made a personal appearance before us in chambers and explained why he did not appear or submit his brief on behalf of the plaintiff, and he also sets forth in the application for rehearing the reasons therefor.
After hearing counsel’s version, we cannot say there was any laxity on his part, as we believe his nonappearance at the time of argument and his failure to file a brief in the matter were due to causes beyond his control of which we had no knowledge. Under these circumstances, counsel did not deserve censure for his nonaction in the case.
We do not think any of the grounds assigned by counsel in his application are sufficient to warrant the granting of a rehearing, and, accordingly, the application for the rehearing is denied.
Rehearing denied.